Title: C. W. F. Dumas to John Adams, 12 October 1784
From: Dumas, C. W. F.
To: Adams, John


        
          Monsieur
          Lahaie 12e. Oct. 1784.
        
        En adressant la présente à Votre Excellence, je dois vous prévenir, qu’il ne me sera ni permis, ni par conséquent possible de vous faire parvenir des Dépeches par la voie usitée. Cependant, com̃e je crois qu’il importe & convient à la Com̃ission autant qu’au Congrèsmême de voir le contenu de la plupart de ces Dépeches, je continuerai volontiers, si V. E. veut avoir la bonté de m’indiquer d’abord une Maison sûre à Londres, par qui je puisse à l’avenir faire passer à Paris celles de mes Lettres, au moins, où il s’agira de parler à coeur ouvert, & sans gêne, des affaires de la republique, c’est-à-dire, de la paix ou guerre future de l’Europe.
        Cette nation n’est ni effrayée, ni abattue, com̃e vous paroissez le croire dans votre derne.  On s’arme unanimement pour la défense de la patrie; & l’on s’occupe tout de bon d’une coalition, plus naturelle & plus solide que celle des Nth. & des Fx.
        Mes respects, s. v. p., à LL. EE. Mess. vos Collegues, ainsi qu’à Made. Adams de ma famille & de moi / De Votre Excellence / Le très-humble & très- / obéissant serviteur 
        
          C.w.f. Dumas
        
        
        Je jugerai à la prompte réponse de V. E. sur l’adresse demandée à Londres, que la présente vous est bien parvenue.
       
        TRANSLATION
        
          Sir
          The Hague, 12 October 1784
        
        In addressing this letter to your excellency, I must warn you that I will not be permitted and consequently will not be able to send dispatches to

you by the usual route. Nevertheless, as I believe the commission as much as Congress itself ought to see the contents of the greater part of these dispatches, I will willingly continue if your excellency will be so good as to first suggest to me a safe house in London through which I could in the future pass to Paris those of my letters at least where I must speak with an open heart and without constraint about the affairs of the republic, that is to say, on future peace or war in Europe.
        This nation is neither anxious nor dejected, as you appear in your last letter to believe. They are arming with one accord for the defense of the fatherland, and they are employed in earnest in forming a coalition more natural and more solid than that of the Northites and Foxites.
        My respects, please, to their excellencies your colleagues as well as to Mrs. Adams from my family and from me, your excellency’s very humble and very obedient servant
        
          C.w.f. Dumas
        
        
          I will judge by your excellency’s prompt response regarding the requested address in London whether this letter really reached you.
        
      